           Case 1:12-cv-07199-JSR Document 246 Filed 05/06/20 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                            :
 UNITED STATES OF AMERICA ex rel. PETER D.                  :      12 Civ. 7199 (JSR)
 GRUBEA,                                                    :
                                                            :
                        Plaintiff,                          :      STIPULATION AND ORDER
                                                            :      OF SETTLEMENT AND
               v.                                           :      RELEASE BETWEEN THE
                                                            :      UNITED STATES AND
 ROSICKI, ROSICKI & ASSOCIATES, P.C., et al.,               :      RELATOR
                                                            :
                        Defendants.                         :
                                                            :
                                                            :

       WHEREAS, this Stipulation and Order of Settlement and Release (the “Relator

Stipulation”) is entered into between the United States of America (the “United States”), by its

attorney Geoffrey S. Berman, United States Attorney for the Southern District of New York, and

relator Peter D. Grubea (“Relator” and, together with the United States, the “Parties”), through his

counsel;

       WHEREAS, on or about September 24, 2012, Relator filed a complaint in the above-

captioned action (the “Relator Action”) in the United States District Court for the Southern District

of New York (the “Court”) against more than 20 defendants under the qui tam provisions of the

False Claims Act, as amended, 31 U.S.C. § 3729 et seq. (the “FCA”);

       WHEREAS, on or about February 28, 2013, Relator filed a First Amended Complaint in

the Relator Action, which, among other things, named Cenlar FSB (“Cenlar”), Everhome

Mortgage Company and Everbank FSB (now known as TIAA FSB, doing business as TIAA Bank)

(“TIAA”), Flagstar Bank, FSB (“Flagstar”), James B. Nutter & Company (“James B Nutter”),

MetLife Bank, N.A. (“MetLife”), Nationstar Mortgage LLC (“Nationstar”), PHH Mortgage
         Case 1:12-cv-07199-JSR Document 246 Filed 05/06/20 Page 2 of 7



Corporation (“PHH Mortgage”), Suntrust Mortgage, Inc. (now known as Truist Bank) (“Truist”),

and U.S. Bank, N.A. (“U.S. Bank”) as defendants in the Relator Action;

       WHEREAS, Relator filed subsequent amended complaints on or about June 27, 2014

(Second Amended Complaint), and April 3, 2018 (Third Amended Complaint), each of which

continued to assert claims against Cenlar, TIAA, Flagstar, James B. Nutter, MetLife, Nationstar,

PHH Mortgage, Truist, and U.S. Bank, among other defendants;

       WHEREAS, on or about February 13, 2018, the United States filed a Notice of Election to

Intervene in Part and Decline Intervention in Part, in which the United States notified the Court of

its decision not to intervene in the Relator Action as to Relator’s claims against Cenlar, TIAA,

Flagstar, James B. Nutter, MetLife, Nationstar, PHH Mortgage, Truist, and U.S. Bank;

       WHEREAS, by opinion and order entered June 26, 2016 (the “Dismissal Order”), the Court

dismissed all of Relator’s claims in the Relator Action against Cenlar, TIAA, Flagstar, James B.

Nutter, MetLife, Nationstar, PHH Mortgage, Truist, and U.S. Bank, with prejudice;

       WHEREAS, on or about January 2, 2019, Relator filed a notice of appeal as to Relator’s

claims against Cenlar, TIAA, Flagstar, James B. Nutter, MetLife, Nationstar, PHH Mortgage,

Truist, and U.S. Bank;

       WHEREAS, in March and April 2020, Relator entered into settlement agreements with

Cenlar, TIAA, Flagstar, James B. Nutter, MetLife, Nationstar, PHH Mortgage, Truist, and U.S.

Bank resolving Relator’s claims against Cenlar, TIAA, Flagstar, James B. Nutter, MetLife,

Nationstar, PHH Mortgage, Truist, and U.S. Bank, in the Relator Action (the “Settlement

Agreements”), which provided for, among other things, payments by Cenlar, TIAA, Flagstar,

James B. Nutter, MetLife, Nationstar, PHH Mortgage, Truist, and U.S. Bank, collectively to the




                                                 2
         Case 1:12-cv-07199-JSR Document 246 Filed 05/06/20 Page 3 of 7



United States in the amount of $250,000 (Two Hundred and Fifty Thousand Dollars) (the

“Settlement Amount”);

       WHEREAS, the Relator has asserted that, pursuant to 31 U.S.C. § 3730(d)(l), he is entitled

to receive a portion of the Settlement Amount (the “Relator Share Claim”); and

       WHEREAS, the Parties mutually desire to reach a full and final compromise of the Relator

Share Claim pursuant to the terms set forth below.

       NOW, THEREFORE, in reliance on the representations contained herein and in

consideration of the mutual promises, covenants, and obligations in this Relator Stipulation, and

for good and valuable consideration, receipt of which is hereby acknowledged, the Parties agree

as follows:

       1.     Contingent upon receipt by the United States of full payment due to the United States

pursuant to each Settlement Agreement, the United States will pay Relator, c/o Harter, Secrest &

Emery LLP, as attorneys for Relator (“Relator’s Counsel”), 30 percent (30%) of each such payment,

for a total of $75,000 (Seventy Five Thousand Dollars), in accordance with written instructions

provided by Relator’s Counsel within a reasonable time after the United States’ receipt of each such

payment. The obligation to make each payment to the Relator under this Paragraph is expressly

conditioned on, and only arises with, the receipt by the United States of full payment from Cenlar,

TIAA, Flagstar, James B. Nutter, MetLife, Nationstar, PHH Mortgage, Truist, and U.S. Bank as set

forth in the Settlement Agreements. In the event that Cenlar, TIAA, Flagstar, James B. Nutter,

MetLife, Nationstar, PHH Mortgage, Truist, and U.S. Bank fails to make any payment required by

the Settlement Agreements, the United States shall have no obligation to make a corresponding

payment to the Relator.




                                                3
           Case 1:12-cv-07199-JSR Document 246 Filed 05/06/20 Page 4 of 7



          2.    Relator, for himself and his heirs, successors, attorneys, agents and assigns, agrees

that this settlement is fair, adequate, and reasonable under all circumstances, and will not challenge

the Settlement Agreements, including but not limited to the Settlement Amount, pursuant to 31

U.S.C. § 3730(c)(2)(B) or other applicable law, and expressly waives the opportunity for a hearing

on any such objection, pursuant to 31 U.S.C. § 3730(c)(2)(B) or other applicable law.

          3.    In agreeing to accept payment of the Relator’s share set forth in Paragraph 1 above,

and upon payment thereof, Relator, for himself and his heirs, successors, attorneys, agents and

assigns, releases and is deemed to have released and forever discharged the United States and its

agencies, officers, employees, servants, and agents from any claim for a share of any proceeds of

the Settlement Agreement pursuant to 31 U.S.C. § 3730 or other applicable law, and from any and

all claims against the United States and its agencies, officers, employees, servants, and agents

arising from or relating to the Settlement Agreement or any claim against Cenlar, TIAA, Flagstar,

James B. Nutter, MetLife, Nationstar, PHH Mortgage, Truist, and U.S. Bank in the Relator’s

Action.

          4.    This Relator Stipulation does not resolve or in any manner affect any claims the

United States has or may have against Relator arising under Title 26, U.S. Code (Internal Revenue

Code), or any claims that the Parties may have arising under this Relator Stipulation.

          5.    This Relator Stipulation shall inure to the benefit of and be binding only on the

Parties, their successors, assigns and heirs.

          6.    This Relator Stipulation shall become final, binding, and effective only upon entry

by the Court.

          7.    This Relator Stipulation constitutes the entire agreement of the Parties with respect

to the subject matter of this Relator Stipulation and may not be changed, altered, or modified,




                                                   4
Case 1:12-cv-07199-JSR Document 246 Filed 05/06/20 Page 5 of 7
Case 1:12-cv-07199-JSR Document 246 Filed 05/06/20 Page 6 of 7
Case 1:12-cv-07199-JSR Document 246 Filed 05/06/20 Page 7 of 7
